t c memo united_states tax_court michael and marion balice petitioners v commissioner of internal revenue respondent docket no filed date michael and marion balice pro sese kathleen k raup for respondent memorandum opinion jacobs judge this case is before the court on respondent’s motion for summary_judgment respondent’s motion pursuant to rule for the reasons that follow we shall grant respondent’s motion respondent determined deficiencies in petitioners’ federal_income_tax and additions to tax under sec_6662 for years and as follows year deficiency penalty sec_6662 dollar_figure big_number dollar_figure dollar_figure the issues for decision are i whether the periods of limitations on assessment expired before the deficiency_notice was mailed ii whether statewide financial trust statewide should be disregarded for federal_income_tax purposes and its income for and be attributed to petitioners and iii whether petitioners are liable for the sec_6662 accuracy- related penalty all section references are to the internal_revenue_code code and all rule references are to the tax_court rules_of_practice and procedure petitioners resided in new jersey when their petition was filed i procedural background background respondent mailed petitioners a notice_of_deficiency for years and on date thereafter petitioners challenged respondent’s determinations by filing a petition in this court on date respondent served a request for admissions on petitioners pursuant to rule petitioners failed to respond and the admissions so requested are now deemed admitted pursuant to rule c respondent filed a motion for summary_judgment on date and petitioners filed a response thereto on date before any_action was taken on respondent’s motion petitioners filed a petition for bankruptcy under chapter with the u s bankruptcy court for the district of new jersey this court thereafter issued an order staying all proceedings in this case petitioners’ bankruptcy case was dismissed on date on date marion balice mrs balice individually filed a bankruptcy petition under chapter with the u s bankruptcy court for the district of new jersey on date the u s bankruptcy court for the district of new jersey issued an order lifting the automatic_stay to allow the case in this court to proceed by order dated date this court lifted the stay of proceedings and the matter was assigned to judge julian i jacobs for disposition ii factual background1 a michael balice and his insurance_business during the years at issue michael balice mr balice was a licensed self-employed insurance agent before he conducted his business from petitioners’ home in new jersey mr balice received commission income from numerous insurance_companies he reported the income on schedule c profit or loss from business of form_1040 u s individual_income_tax_return for years preceding by petitioners owed significant federal_income_tax liabilities dating back to b the trust sec_2 in mr balice attended a_trust seminar conducted by ronald ottaviano mr ottaviano at that seminar advice and instructions were given with respect to the use of irrevocable trusts in order to obtain tax benefits subsequently petitioners caused two trusts to be formed the rosewater trust rosewater and statewide petitioners executed documents establishing rosewater on date petitioners thereafter transferred ownership of 1the factual background is based on the deemed admissions see supra pp although we sometimes refer to statewide and rosewater as trusts this reference is not meant to imply that they are to be recognized as trusts for federal_income_tax purposes their home to rosewater on date and opened a business checking account for rosewater on date mr ottaviano as well as mr balice is listed as a signatory on the rosewater checking account but at all relevant times petitioners exercised complete control_over this account all deposits into the rosewater checking account during and were from petitioners and statewide and all checking account statements were sent to petitioners’ home address in new jersey petitioners are the trustees of rosewater they applied for and obtained an employer_identification_number for rosewater petitioners executed a declaration of pure trust establishing statewide on date no assets were transferred to statewide at its inception mr balice and mr ottaviano opened a checking account for statewide on date as with rosewater mr balice and mr ottaviano are listed as signatories on the statewide checking account but petitioners exercised complete control_over the checking account and statements for the statewide checking accounts were sent to petitioners’ home address in new jersey statewide’s business address was the same as the address of the property which petitioners transferred to rosewater statewide paid rosewater rent for_the_use_of the property mr balice and mr ottaviano were trustees of statewide mrs balice was listed as the trustor creator of statewide the michael balice marion balice family_trust was the sole beneficiary of statewide possessing all units of the beneficial_interest of statewide mr balice exercised complete control_over statewide in and he applied for and obtained an employer_identification_number for statewide c interaction between the trusts and mr balice’s insurance_business in mr balice restructured the operation of his insurance_business by forming north american benefits inc nab and north american marketing inc nam nab administered employer health insurance plans classified as single employer group health insurance plans and nam marketed insurance in and mr balice was the president and the sales representative of both nab and nam nab had approximately clients during the years at issue and it received income from all of them in and nab issued a form_w-2 wage and tax statement to mr balice reporting dollar_figure for and dollar_figure for nam made weekly payments to statewide equal to the commissions generated by mr balice the payments by nam were deposited into statewide’s checking account these deposits represented income earned by mr balice during the weekly deposits into statewide’s checking account totaled dollar_figure during the weekly deposits into statewide’s checking account totaled dollar_figure these amounts were not reported on petitioners’ individual and federal_income_tax returns nam did not issue a form_w-2 to mr balice for either or in date mr balice met alfred padovano mr padovano an accountant and retained him to prepare income_tax returns for petitioners statewide rosewater nab and nam mr padovano reviewed the trusts and questioned their validity mr balice told mr padovano that the trusts were legal and instructed him to issue forms 1099-misc miscellaneous income to statewide for the amounts it received during and petitioners timely filed their and income_tax returns on the returns mr balice reported his form_w-2 income from nab and a small amount of schedule c income from his insurance sales business mrs balice reported her form_w-2 income from her job with revlon consumer corp in both years statewide filed form sec_1041 u s income_tax return for estates and trusts for and it reported its form 3petitioners filed for and were granted extensions to file for both years petitioners filed their return on date and their return on date 4mr balice reported business income of dollar_figure in and dollar_figure in 1099-misc income from nam as gross_receipts and it reported expense deductions including rent paid to rosewater for_the_use_of petitioners’ home as a result statewide reported taxable_income of dollar_figure in and dollar_figure in rosewater filed form sec_1041 for and rosewater reported the rent it received from statewide and petitioners for each year on schedule e supplemental income and loss however rosewater claimed expense deductions including mortgage repairs utilities and taxes resulting in a loss of dollar_figure in both and i period of limitations discussion generally the commissioner is limited to years from the date the return was filed to make a valid assessment of income_tax see sec_6501 this 3-year period is extended to years if a taxpayer omits_from_gross_income an amount in excess of percent of the amount of gross_income stated on the return sec_6501 the commissioner has the burden of proving that the taxpayer omitted from gross_income an amount properly includable therein in excess of percent of the gross_income reported on the return 48_tc_921 5rosewater reported rental income in the amount of dollar_figure for and dollar_figure for on their return petitioners reported dollar_figure of gross_income respondent determined that petitioners omitted dollar_figure in gross_income on their return petitioners reported dollar_figure of gross_income respondent determined that they omitted dollar_figure in gross_income as set forth infra we uphold respondent’s determinations with respect to the amount of omitted income for each year the amount of omitted income for each year exceed sec_25 percent of the amount of gross_income petitioners reported on their return consequently the period of limitations on assessment was open until date with respect to and until date with respect to respondent issued the notice_of_deficiency for both years on date well within the extended 6-year period of limitations see 435_f2d_171 3d cir affg tcmemo_1968_289 swanson v commissioner tcmemo_2008_ carione v commissioner tcmemo_2008_262 ii summary_judgment summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 summary_judgment may be 6petitioners do not argue and there is no basis in the record for finding that the reporting of gross_receipts by statewide on its income_tax return sufficed for purposes of sec_6501 to apprise respondent of the nature and amount of the income omitted from petitioners’ tax returns see gouveia v commissioner tcmemo_2004_256 granted where there is no genuine issue as to any material fact and a decision may be rendered as a matter of law rule a and b see also 98_tc_518 affd 17_f3d_965 7th cir 85_tc_527 matters deemed admitted under rule c are conclusively established and may be considered in deciding whether to grant a motion for summary_judgment 81_tc_644 carey v commissioner tcmemo_2003_281 see 85_tc_267 iii whether petitioners omitted income respondent posits that the commission income ostensibly received by statewide is taxable to mr balice for one or more of the following reasons because statewide is a sham because of the grantor_trust provisions of the code and because the transfer of income to statewide was an assignment_of_income earned by mr balice moreover respondent asserts that for both and mr balice is liable for the self- employment_tax due to earnings from his business dealings it is axiomatic that taxpayers have a legal right by whatever means allowable under the law to structure their transactions so as to minimize their tax obligations 293_us_465 however transactions that have no significant purpose other than to avoid tax and do not reflect economic reality will not be recognized for federal_income_tax purposes see 79_tc_714 affd 731_f2d_1417 9th cir gouveia v commissioner tcmemo_2004_256 and in this regard we have held that if a transaction has not altered any cognizable economic relationships we look beyond the form of the transaction and apply the tax law according to the transaction’s substance see 73_tc_1235 gouveia v commissioner supra this principle applies regardless of whether the transaction creates an entity with separate existence under state law zmuda v commissioner supra pincite gouveia v commissioner supra the right to minimize taxes by any means which the law permits does not bestow upon the taxpayer the right to structure a paper entity to avoid tax when that entity does not stand on the solid foundation of economic reality markosian v commissioner supra pincite petitioners’ attempts to hide behind a_trust which is a sham will not obstruct our view that the insurance commissions ostensibly paid to statewide are taxable to mr balice see id we first consider whether statewide is a sham for if it is we need not consider respondent’s other arguments a_trust may lack economic_substance and be a sham for federal tax purposes if a the taxpayer’s relationship as grantor to the property transferred did not differ in any material aspect before and after the creation of the trust b there was no independent_trustee c no economic_interest passed to other beneficiaries of the trust d the taxpayer was not bound by any restrictions imposed by the trust or by the law of trusts id pincite5 a petitioners’ unchanged relationship to the property transferred the deemed admissions show that before the formation of statewide mr balice had commission income from his insurance_business paid directly to him and he reported it on schedule c of his income_tax returns during and mr balice had his insurance commissions from nam paid to statewide and deposited into statewide’s checking account through his control_over the statewide checking account mr balice exercised control_over this income the deemed admissions also show that when petitioners formed rosewater they transferred ownership of their home to rosewater after the formation of rosewater petitioners continued to live in the home and exercised complete control_over it before the formation of the two trusts mr balice operated his insurance_business from his home after the formation of the trusts statewide used petitioners’ home as its address mr balice conducted his business activities and petitioners lived in the home just as before statewide and rosewater were created in sum the existence of statewide did not alter in any substantive way petitioners’ relationship to the insurance commissions earned by mr balice b lack of an independent_trustee a_trust may be recognized for federal_income_tax purposes if it had a bona_fide independent_trustee who had a meaningful role in the operation of the trust including the power to prevent taxpayers from acting against the interests of the beneficiaries see markosian v commissioner supra pincite swanson v commissioner tcmemo_2008_265 the deemed admissions show that statewide had no independent person or trustee who could prevent mr balice from acting against the interests of any other beneficiary by using statewide’s checking account although mr ottaviano and mr balice were both identified as trustees in reality mr ottaviano exercised no control_over statewide or its affairs mr balice controlled all aspects of statewide during and he submitted the request for an employee identification_number he hired statewide’s accountant and he directed the accountant with respect to the preparation of the trust’s income_tax returns and signed statewide’s income_tax return statewide’s monthly statements were sent to 7statewide’s federal_income_tax return was not signed by a fiduciary petitioners’ home and mr balice signed each check drawn on statewide’s bank account although mr ottaviano had signature_authority on the statewide bank account he never signed a check or made a withdrawal from the account moreover there is no evidence that mr balice ever consulted mr ottaviano with respect to withdrawals from the account rather mr balice used statewide’s checking account as he saw fit in sum there was no independent_trustee who had a meaningful role in operating statewide c no economic_interest to other beneficiaries of the trust the declaration of a pure trust which established statewide names mrs balice as the trustor of statewide and the property contributed to statewide consisted almost entirely of mr balice’s commissions the certificate evidencing units of beneficial_interest part of the declaration of pure trust provides that all units of the beneficial_interest are owned by the michael balice marion balice family_trust no other beneficial_interest exists petitioners were the beneficiaries of their own contributions to statewide in sum no economic_interest passed to other beneficiaries of the trust d petitioners’ unrestricted use of the trust as noted supra p mr balice had signatory authority on statewide’s checking account had no restrictions on his use of the account and was the only signatory of checks drawn on that account mr balice exercised complete control_over statewide and the other named trustee mr ottaviano was conspicuous by his absence no other trustee required or demanded that mr balice operate in any specific way mr balice was not restricted in the use of the trust property in any way e conclusion examination of all four factors for testing the economic reality of statewide reveals its creation to be nothing more than an exercise in legerdemain consequently we hold that statewide should be disregarded for federal_income_tax purposes in sum we shall not respect petitioners’ attempt to shift their income to a paper entity see markosian v commissioner t c pincite5 see also zmuda v commissioner t c pincite 45_tc_360 affd 381_f2d_22 5th cir gouveia v commissioner iv sec_6662 accuracy-related_penalty respondent determined that petitioners are liable for a sec_6662 accuracy-related_penalty for and sec_6662 imposes a 20-percent penalty on the portion of an underpayment_of_tax attributable to inter alia a substantial_understatement_of_income_tax as provided in sec_6662 or negligence or disregard of rules or regulations as provided 8respondent has not asked for a determination regarding whether rosewater should be disregarded for federal tax purposes in sec_6662 an understatement of income_tax is defined by the code as the excess of the amount of tax required to be shown on the return for the taxable_year over the amount of tax_shown_on_the_return sec_6662 the understatement is substantial in the case of an individual if it exceeds the greater of percent of the tax required to be shown or dollar_figure sec_6662 negligence is the lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances jean baptiste v commissioner tcmemo_1999_96 sec_7491 provides that the commissioner has the burden of production with respect to penalties and must come forward with sufficient evidence indicating it is appropriate to impose penalties 116_tc_438 once the commissioner has met the burden of production the burden_of_proof remains on the taxpayers including the burden of proving that the penalties are inappropriate because of reasonable_cause or substantial_authority id pincite respondent’s burden of production is met by proof that petitioners substantially understated their income_tax because they failed to properly report the income earned by mr balice and that petitioners were negligent because mr balice intentionally disregarded mr padovano’s professional opinion that the trusts’ validity was questionable sec_6662 penalties are inapplicable to the extent petitioners had reasonable_cause and acted in good_faith sec_6664 petitioners failed to present evidence of either indeed when petitioners’ accountant raised concerns about the validity of the trusts mr balice ignored his concerns and directed him to treat the trusts as legitimate given the evidence presented we conclude that petitioners neither had reasonable_cause for their underpayments nor acted in good_faith to reflect the foregoing an order and decision for respondent will be entered
